


109 HR 5512 IH: To direct the Secretary of Housing and Urban Development

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5512
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Ryan of Ohio (for
			 himself and Mr. Kildee) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To direct the Secretary of Housing and Urban Development
		  to establish an urban blight demolition program to provide grants for the
		  demolition of condemned and tax-foreclosed residential
		  housing.
	
	
		1.Short titleThis Act may be cited as the Urban
			 Development Act of 2006.
		2.FindingCongress finds that there has been a
			 decrease in the population of traditional manufacturing regions, often leaving
			 a surplus of residential housing.
		3.Urban blight
			 demolition program
			(a)In
			 generalThe Secretary of Housing and Urban Development shall
			 establish and carry out an urban blight demolition program in accordance with
			 the requirements of this section.
			(b)Grants
				(1)In
			 generalUnder the program, the Secretary may award grants to
			 eligible recipients for the purpose of demolishing condemned or tax-foreclosed
			 residential housing in urban areas.
				(2)Additional use
			 of fundsIn addition to the purpose specified in paragraph (1),
			 amounts from grants awarded under this section may be used for one or more of
			 the following purposes:
					(A)Remediation of the
			 demolition sites prior to demolition.
					(B)Rehabilitation of
			 the demolition sites to public use spaces.
					(c)Grant
			 eligibilityTo be eligible for a grant under the program, an
			 applicant—
				(1)shall be a city or
			 other municipality—
					(A)with a population
			 of more than 40,000, as determined by the most recent report issued by the
			 Bureau of the Census; and
					(B)that has
			 experienced a decrease of 10 percent in residential population over the course
			 of the last 2 reports issued by the Bureau of the Census.
					(2)shall demonstrate
			 that the demolition to be carried out with funds from the grant will aid the
			 health, safety, and welfare of the residents of the city or municipality;
			 and
				(3)shall demonstrate
			 that such demolition is needed, in part, to reduce crime, destroy a public
			 hazard, or create a public-use space such as a trail or park.
				(d)ApplicationA
			 city or other municipality seeking a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(e)Matching
			 fundsThe Federal share of the cost of an activity carried out
			 using a grant awarded under this section may not exceed 50 percent.
			(f)Grant
			 amountsThe Secretary may not award more than $500,000 in grants
			 under this section to an eligible recipient in a fiscal year.
			(g)Relationship to
			 other grant programsGrants awarded under this section are
			 intended to complement, and not take the place of, funding provided under the
			 Community Development Block Grant program authorized by the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
			(h)Community
			 participation and inputTo the extent practicable, recipients of
			 grants awarded under this section shall consult with community leaders,
			 resident and citizen associations, law enforcement officials, and fire
			 departments in determining which residential housing will be demolished.
			(i)Reporting
			 requirementThe Secretary shall submit to Congress on an annual
			 basis a report containing the following:
				(1)The number of
			 demolitions that have been carried out under the program in the preceding
			 year.
				(2)The number of
			 demolished properties that have been rehabilitated to public-use spaces under
			 the program in the preceding year.
				(3)A
			 description of the impact such demolitions and rehabilitations have had on the
			 health, safety, and welfare of the residents in the affected areas.
				(j)Nondiscrimination,
			 labor standards, and remedies for noncomplianceGrants awarded
			 under this section shall be subject to the terms and conditions set forth in
			 sections 109, 110, and 111 of the Housing and Community Development Act of 1974
			 (42 U.S.C. 5309, 5310, and 5311).
			4.Residential
			 housing definedThe term
			 residential housing includes single family and multi-family units
			 that were primarily used as dwelling accommodations.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
